DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions.
2. The Action is responsive to Applicant’s Remarks/Arguments Made in an Amendment filed June 23, 2020. 
3. Please note claims 113-140 are examined, rejected and pending. Claims 113, 120, 127 and 134 are independent.
Information Disclosure Statement
4. The information disclosure statement filed June 29, 2021 and July 31, 2021 complies with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been signed as attached.
Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.1. Claims 113-140 are each rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-33 of  U.S. Patent #10725989 issued 11/02/2017 to the parent application 15802348, filed 11/02/2017 of the instant application).  Although the conflicting are not patentably distinct from each other because since the claim of the Patent 10725989 contains elements of the claims of the instant application, and as such, anticipate the claims of the instant application. 
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

6.1. Claims 113-116, 118-123, 125-130, 132-137 and 139-140 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Chi et al.: “METHOD FOR VISUALIZING USER PATH THROUGH A WEB SITE AND A PATH'S ASSOCIATED INFORMATION SCENT”, (United States Patent Application Publication US 20020130907 A1, FILED October 30, 1989; and ISSUED August 4, 1992, hereafter “Chi”), in view of 
Moon et al.: “APPARATUS AND METHOD FOR FIXED DELAY TREE SEARCH”, (United States Patent US 5136593 A, filed Aug. 25, 2011; and issued Jul. 3, 2014, hereafter “Moon”).
  
As per claim 113, Chi teaches a method of generating complex two-dimensional graphical hierarchies for more convenient processing and/or storage (See [0015], positioning the root node on a two dimensional plane, positioning the plurality of first level nodes in the tree structure radially outward a first distance from the root node), a complex two-dimensional graphical hierarchy being in the form of a tree hierarchy (See [0015], shifting the plurality of first level nodes a second distance relative to the plane, thereby creating a three dimensional effect of a dome between the root node and the plurality of first level nodes), the method comprising: 

executing instructions accessed from the one or more physical memory devices by the one or more processors (See [0018], an information storage medium wherein is stored information for programming a computer to perform a method of displaying a tree structure having a root node and a plurality of first level nodes is provided ); 
storing, in the at least one of the physical memory devices, signal values resulting from having executed the instructions on the one or more processors (See [0068], in information retrieval, hypertext documents are accessed in various frequencies as popularity and the popularity of an item helps to determine the priority the item will receive in the layout of the graph. By coupling the usage data and encoding it into the structural layout of the graph, changes in usage and topology can be viewed at the same time. Here the changes in usage and topology is the signal values resulting from executing instructions), 

wherein the accessed instructions to transform the database, or the portion thereof, to one or more tree hierarchies (See [0084 ], a usage-based breadth first method 1000 for generating a tree structure from a generalized graph structure, according to an embodiment of the present invention); and 
wherein executing the accessed tree hierarchy transformation instructions further comprising: 
generating at least some tree hierarchy structures (See Figs. 4-5, [0015] and [0061], shifting the plurality of first level nodes a second distance relative to the plane, thereby creating a three dimensional effect of a dome between the root node and the plurality of first level nodes. Here the three dimensional effect of a dome is a two-dimensional with three-dimensional effect) and associated tree label values (See Figs. 4-5, [0015] and [0061], each of the points 501 through 516 represent one of the nodes 201 through 216. Specifically, by adding 300 to the reference numeral associated with each node of the tree structure 400, the reference numeral corresponding to the point in the layout 500 for each node of the tree structure 400 is computed. In other words, node 201 in FIG. 4 is illustrated as node 501 in the layout 500, node 202 is represented by point 502, node 203 is represented by point 
Chi does not explicitly teach determining, for the generated at least some tree hierarchy structures and associated tree label values, symbol values associated therewith.
Moon, as an analogous art on hierarchical data structure management, teaches              determining, for the generated at least some tree hierarchy structures and associated tree label values, symbol values associated therewith (See col. 3, lines 40-43 and 51-56 implementing a fixed delay tree search on samples of the signal to determine a symbol of a given sample and then releasing that symbol and producing a correction factor corresponding to the difference between the value of the release symbol and the actual value of the sample associated with the release symbol such that the value of the next in time sample more closely approximates the value of the symbol which identifies it.).
It would have been obvious to one of the ordinary skill in the art at the time of applicant's invention was made application to combine the teachings of Moon with Chi because Chi is dedicated to visualizing web site actual and predicted usage pattern and Moon is dedicated to the use of a tree search to identify the digital information transmitted over channels and the combined teaching would have helped Chi to improve the result of its predictive model because of applying Moon's sequence detection algorithm, with substantially reduced cost and decision delay 
Chi in view of Moon further teaches:
storing, in the at least one of the physical memory devices, the symbol values (See Moon: col. 2, lines 7-11, the apparatus comprises means for implementing a fixed delay tree search on samples of the signal to determine a symbol associated with a given sample and then releasing that symbol from the storage means). 

As per claim 114, Chi in view of Moon teaches the method of claim 113, the method further comprising:              for respective ones of the at least some tree hierarchy structures and associated tree label values, identifying subtree hierarchies coupled to a root node (See Chi: Fig. 11 and [0091], a tree structure generated from the generalized graph structure and all nodes at depth one had been visited in the (one less than the total node number)). 

As per claim 115, Chi in view of Moon teaches the method of claim 114, wherein the symbol values comprise numerical values, the method further comprising:              associating the generated at least some tree hierarchy structures and associated tree label values with a numerical value (See  Chi: Fig. 15 and [0097], a 

As per claim 116, Chi in view of Moon teaches the method of claim 115, wherein the numerical value associated with a tree hierarchy structure and associated tree label value of the at least some tree hierarchy structures and associated tree label values is based, at least in part, upon numerical values associated with particular subtree hierarchies generated from the tree hierarchy structure (See Moon: col. 3, lines 40-43 and 51-56 implementing a fixed delay tree search on samples of the signal to determine a symbol of a given sample and then releasing that symbol and producing a correction factor corresponding to the difference between the value of the release symbol and the actual value of the sample associated with the release symbol such that the value of the next in time sample more closely approximates the value of the symbol which identifies it). 

As per claim 118, Chi in view of Moon teaches the method of claim 113, further comprising: 
comparing a symbol value representing a tree hierarchy structure and associated tree label value to other symbol values stored in the database, or the portion thereof, in the one or more physical memory devices to detect a presence of 
wherein a correspondence between the symbol value and at least one of the other symbol values in the database, or the portion thereof (See Moon: col. 2, lines 11-12 and 56-58, an apparatus comprised of means for inputting samples to the implementing means and comparing each symbol 16 of each metric 18 of each path 12 of each branch 14 with its corresponding sample in regard to time. Means for inputting samples teaches physical memory devices for the samples), 
is indicative of a presence of content in electronic content corresponding to the at least one of the other symbol values stored in the database, or the portion thereof (See Moon: col. 2, lines 11-12 and 56-60, comparing each symbol 16 of each metric 18 of each path 12 of each branch 14 with its corresponding sample in regard to time and the metric is the difference between the expected value for a given sample and the actual received value, squared and Means for inputting samples teaches database for the samples), and 
is indicative of one or more locations thereof in the database, or the portion thereof (See Moon: col. 2, lines 11-12 and 56-60, comparing each symbol 16 of each metric 18 of each path 12 of each branch 14 with its corresponding sample in regard 

As per claim 119, Chi in view of Moon teaches the method of claim 115, further comprising:              comparing a numerical value representing a tree hierarchy structure and associated tree label values to other numerical values stored in the database, or the portion thereof, in the one or more physical memory devices to detect a presence of the numerical value (See Moon: col. 2, lines 11-12 and 56-58, an apparatus comprised of means for inputting samples to the implementing means and comparing each symbol 16 of each metric 18 of each path 12 of each branch 14 with its corresponding sample in regard to time. Means for inputting samples teaches database for the samples), 
wherein a correspondence between the numerical value and at least one of the other numerical values in the database, or the portion thereof (See Moon: col. 2, lines 11-12 and 56-58, an apparatus comprised of means for inputting samples to the implementing means and comparing each symbol 16 of each metric 18 of each path 12 of each branch 14 with its corresponding sample in regard to time. Means for inputting samples teaches database for the samples), 

is indicative of one or more locations thereof in the database, or the portion thereof (See Moon: col. 2, lines 56-60, comparing each symbol 16 of each metric 18 of each path 12 of each branch 14 with its corresponding sample in regard to time and the metric is the difference between the expected value for a given sample and the actual received value, squared). 

As per claims 120-123 and 125-126, the claims recite an apparatus to generate a complex two-dimensional graphical hierarchy for more convenient processing and/or storage, a complex two-dimensional graphical hierarchy being in the form of a tree hierarchy, the apparatus comprising means for performing the functions of the steps as recited in the method claims 113-116 and 118-119, and rejected above, respectively.
Therefore, claims 120-123 and 125-126 are rejected along the same rational that rejected claims 113-116 and 118-119, respectively.


Therefore, claims 127-130 and 132-133 are rejected along the same rational that rejected claims 113-116 and 118-119, respectively.

As per claims 134-137 and 139-140, the claims recite an article comprising a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by one or more processors of one or more computing devices to perform the steps as recited in the method claims 113-116 and 118-119, and rejected above, respectively.
Therefore, claims 134-137 and 139-140 are rejected along the same rational that rejected claims 113-116 and 118-119, respectively.

6.2. Claims 117, 124, 131 and 138 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Chi in view of Moon, as applied to claims 113-116, 118-123, 125-130, 132-137 and 139-140 above and further in view of 
Guzak et al.: “SYSTEM PROVIDED CHILD WINDOW CONTROL FOR DISPLAYING ITEMS IN A HIERARCHICAL FASHION”, (United States Patent US 5838319 A, filed July 1, 1997; and issued November 17, 1998, hereafter “Guzak”).

As per claim 117, Chi in view of Moon does not explicitly teach the method of claim 114, wherein the symbol values comprise numerical values, and the method further comprises: identifying the at least some generated tree hierarchy structures and associated tree label values as respectively being a composite of subtree hierarchies according to an arrangement of subtree hierarchies.
However, Guzak teaches the method of claim 114, wherein the symbol values comprise numerical values, and the method further comprises:              identifying the at least some generated tree hierarchy structures and associated tree label values as respectively being a composite of subtree hierarchies according to an arrangement of subtree hierarchies (See col. 6, lines 34-37, a user may incrementally explore the tree shown in tree view using the "+" buttons and "-" buttons and by double-clicking on items. Moreover, the "*" key or the keyboard may be used to fully expand a sub-tree. Here an exploring is an identifying.).
It would have been obvious to one of the ordinary skill in the art at the time of applicant's invention was made application to combine the teachings of Guzak with Chi in view of Moon because Chi is dedicated to visualizing web site actual and predicted usage pattern, Moon is dedicated to the use of a tree search to identify the 
Chi in view of Moon and further in view of Guzak further teaches:
the subtree hierarchies in the composite of subtree hierarchies respectively being associated with a numerical value based, at least in part, upon an association (See Chi: Figs. 4-5, [0015] and [0061], each of the points 501 through 516 represent one of the nodes 201 through 216. Specifically, by adding 300 to the reference numeral associated with each node of the tree structure 400, the reference numeral corresponding to the point in the layout 500 for each node of the tree structure 400 is computed. In other words, node 201 in FIG. 4 is illustrated as node 501 in the layout 500, node 202 is represented by point 502, node 203 is represented by point 503, and node 216 is represented by point 516. Here the node IDs teaches the node labels and node points teaches the associated tree label values), and 
wherein the numerical value associated with the tree hierarchy structure and associated tree label values comprises a combination of the numerical values associated with the subtree hierarchies in the composite of subtree hierarchies (See Chi: Figs. 4-5, [0015] and [0061], each of the points 501 through 516 represent one of the nodes 201 through 216. Specifically, by adding 300 to the reference numeral associated with each node of the tree structure 400, the reference numeral 

As per claim 124, the claim recites an apparatus to generate a complex two-dimensional graphical hierarchy for more convenient processing and/or storage, a complex two-dimensional graphical hierarchy being in the form of a tree hierarchy, the apparatus comprising means for performing the functions of the steps as recited in the method claim 117, and rejected above.
Therefore, claim 124 is rejected along the same rational that rejected claim 117.

As per claim 131, the claim recites an apparatus comprising a one or more processors coupled to one or more physical memory devices performing the steps as recited in the method claim 117, and rejected above.
Therefore, claim 131 is rejected along the same rational that rejected claim 117.


Therefore, claim 138 is rejected along the same rational that rejected claim 117.
                                                References
7. 1.  The prior art made of record
     K. U.S. Patent Application Publication US-20020130907-A1.
     L. U.S.  Patent US-5136593-A.
     M. U.S. Patent US-5838319-A.
7. 2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
     A. US-6714939-B2.
     B. US-7203774-B1.
     C. U.S. Patent Application Publication US-20030041088-A1.
     D. US-5509088-A.
     E. US-7072904-B2.
     F. U.S. Patent Application Publication US-20050027743-A1.
     G. U.S.  Patent US-5295261-A.
     H. US-5758152-A.
      I. US-6978271-B1.
      J. U.S. Patent Application Publication US-20040122844-A1.
Conclusions
8.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 

8.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 9, 2021